Per Curiam.
Respondent was admitted to practice by this Court in 1955 and maintains a residence in the Town of Lake George, Warren County.
Petitioner and respondent each move to confirm in part and disaffirm in part a Referee’s report. We grant and deny the motions, each in part, in accordance with the findings of professional misconduct set forth in this decision. We find respondent guilty of failure to deposit a client’s funds in an identifiable attorney escrow account (see Code of Professional Responsibility DR 1-102 [a] [5], [7]; DR 9-102 [b] [1] [22 NYCRR 1200.3 (a) (5), (7); 1200.46 (b) (1)]), failure to produce escrow account records (see DR 9-102 [i] [22 NYCRR 1200.46 (i)]), failure to maintain complete records of clients’ funds (see DR 1-102 [a] [5], [7]; DR 9-102 [c], [d] [22 NYCRR 1200.3 (a) (5), (7); 1200.46 (c), (d)]), neglect of legal matters entrusted to him (see DR 6-101 [a] [3] [22 NYCRR 1200.30 (a) (3)]), failure to communicate with clients (see DR 1-102 [a] [5] [22 NYCRR 1200.3 (a) (5)]) and failure to cooperate with petitioner in its investigation (see DR 1-102 [a] [5], [7] [22 NYCRR 1200.3 (a) (5), (7)]).
Respondent was suspended from practice in 1983 (Matter of Gross, 91 AD2d 1145 [1983]), reinstated to practice in 1987 (Matter of Gross, 128 AD2d 999 [1987]), censured in 2002 (Matter of Gross, 291 AD2d 579 [2002]), and has been issued several letters of caution and admonition by petitioner. In view of respondent’s misconduct and his disciplinary history, we conclude that respondent should be suspended from the practice of law for a period of two years, effective 30 days from the date of this decision.
Mercure, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that petitioner’s motion to confirm the Referee’s report is granted, except as to Charge I, and its motion to disaffirm is denied; and it is further ordered that respondent’s motion to confirm the Referee’s report is granted with respect to Charges VII, VIII and IX, and his motion to dis-affirm is denied, except as to Charge I; and it is further ordered that respondent is found guilty of the professional misconduct as specified in Charges II, III, TV? Y VI and X of the petition; and it is further ordered that respondent is suspended from the practice of law for a period of two years, effective 30 days from the date of this decision and until further order of this Court; and it is further ordered that respondent, while so suspended from practice, is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney *944and counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).